DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant's election with traverse of group I and a formulation comprising the polypeptides LOC5573204 and LOC5578631 in the reply filed on 28 Jan, 2022 is acknowledged.  The traversal is on the ground(s) that there is unity of invention between group I and group III.  This is not found persuasive because unity of invention is determined on an application level, not group by group.  
Applicants argue that group I and group III, together, have unity of invention, even if groups II and IV do not.  However, unity of invention is by application; there is no concept of partial unity in the MPEP.  Please note that if group I is found allowable, group III, which has the limitations of group I, will be rejoined and examined.
The requirement is still deemed proper and is therefore made FINAL.

Applicants have elected group I and a formulation comprising the polypeptides LOC5573204 and LOC5578631.  A search was conducted for this invention, and a reference that anticipated it was found.  As a result, claims 1, 10, 11, 21, and 55 were examined and claims 2, 14, 24, 56, 58-61, 63-65, and 67-71 have been withdrawn from consideration.  While applicants have stated that they believe their election reads on claims 14, 24, 56, and 71, those claims either require different polypeptides (fragments, vs. the elected full length proteins) or additional components not elected.
During examination, references were found that anticipated at least one non-elected embodiment.  Those references are cited below.

Claims Status
Claims 1, 2, 10, 11, 14, 21 24, 55, 56, 58-61, 63-65, and 67-71 are pending.
Claims 10, 56, 58, and 68 have been amended.
Claim 71 is new.
Claims 2, 14, 24, 56, 58-61, 63-65, and 67-71 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 Jan, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 10, 11, 21, and 55 are rejected under 35 U.S.C. 101 because they are a natural phenomenon (product of nature).
The Supreme Court has given a three part test to determine patent eligibility (Myriad-Mayo test)
Is the invention drawn to a process, machine, manufacture, or composition of matter?
Does a judicial exception apply?
If a judicial exception applies, is there something claimed beyond the judicial exception?
Applying the test
The claims are drawn to a polypeptide composition, a composition of matter.  First test passed.
Applicants have stated that the proteins they are claiming were determined to be produced in Ae. aegypti salivary glands (p45, 2nd paragraph).  As such, they are naturally occurring, and the judicial exception of a natural phenomenon applies.  Claim 55 requires a carrier, but that can be met by other naturally occurring compounds, such as water, so the judicial exception still applies.
Applicants have not provided any evidence that the claims have any elements differing from that of the individual natural components.  There is no evidence that the addition of a generic carrier will affect the properties of the invention.  Unfortunately, that means that this invention is not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


first rejection
Claim(s) 1, 10, 11, 21, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schmid et al (Bio Prot. (2017) 7(14)).

Schmid et al discuss a protocol to extract mosquito salivary glands (title).  The examples used Ae. aegypti salivary gland extract (fig 9, p11, bottom of page).  The salivary glands are extracted (p7, fig 5), rinsed in PBS (p7, step 9), then placed in PBS (p7, step 10).  They are then sonicated (p7, step 4), centrifuged (p8 step 5), the supernatant (i.e. extract) removed (p8 step 6), and tested for protein concentration (p8, step 7).  
Applicants have stated that the proteins they are claiming were determined to be produced in Ae. aegypti salivary glands (p45, 2nd paragraph).  This means that an extract of the salivary glands will contain these proteins, anticipating claims 1, 10, 11, and 21.
The extract was in PBS, a carrier, anticipating claim 55.

second rejection
Claim(s) 1, 10, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lam et al (Chem. Rev. (1997) 97 p411-448).

Lam et al discuss a combinatorial library method (title).  Beads are split into different pools, and each pool has one amino acid attached, followed by mixing and splitting back into pools for the second amino acid coupling, st column, 2nd paragraph, and fig 1, p413, top of page, for example).  A prophetic example discusses a hexapeptide library with every hexapeptide using the canonical 20 amino acids (p417, 2nd column, 2nd paragraph).  Such a library would necessarily comprise every 6 amino acid fragment of the polypeptides of claim 1.  Note that the claim allows for “fragments, derivatives, or variants thereof,” so this will anticipate claims 1 and 10.  Screening on the beads is done in aqueous media (carrier)(p432, 1st column, 4th paragraph, continues to 2nd column), anticipating claim 55.

third rejection
Claim(s) 1, 10, and 55 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breuer (US 3,808,189).

Breuer discusses isolation of antibody preparations enriched in IgA and IgM (title).  A formulation comprising IgA, IgM, and gamma globulin is dissolved in aqueous acetate buffer (column 2, line 55-58).  Note that applicants define “derivative” as a modified form of a polypeptide wherein at least one amino acid substitution, deletion, addition, or chemical modification has been made (p19, 1st paragraph).  As there is no limit to the number of substitutions, deletions, or additions allowed, any polypeptide is a derivative of the polypeptides of applicant’s invention.  Thus, this mixture of IgA, IgG and gamma globulin anticipates claims 1 and 10.  The aqueous acetate buffer is a carrier, anticipating claim 55.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

first rejection
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 15/546,747 (US 20180000911) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant claims.
Competing claim 2 requires a vaccine composition comprising at least one polypeptide selected from a Markush group of compounds.  At least one implicitly allows for multiple polypeptides in the composition.  As applicants define “derivative” as a modified form of a polypeptide wherein at least one amino acid substitution, deletion, addition, or chemical modification has been made (p19, 1st paragraph) and there is no limit to the number of substitutions, deletions, or additions allowed, any polypeptide is a derivative of the polypeptides of applicant’s invention.  Thus, this claim anticipates claims 1 and 10 of the application under examination.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

second rejection
Claims 1 and 10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/713,959 (US 20200188495) (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claim anticipates the instant claims.
The method of competing claim 1 requires a vaccine composition comprising two different proteins.  As applicants define “derivative” as a modified form of a polypeptide wherein at least one amino acid substitution, deletion, addition, or chemical modification has been made (p19, 1st paragraph) and there is no limit to the number of substitutions, deletions, or additions allowed, any polypeptide is a derivative of the polypeptides of applicant’s invention.  Thus, this claim anticipates claims 1 and 10 of the application under examination.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

third rejection
Claims 1, 10, and 55 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 4 of U.S. Patent No. 10,792,332. Although the claims at issue are not identical, they are not patentably distinct from each other because the competing claims anticipate the instant claims.
Competing claim 1 describes a method where a surface is coated with a polypeptide.  Competing claim 4 requires coating with a second polypeptide.  As applicants define “derivative” as a modified form of a polypeptide wherein at least one amino acid substitution, deletion, addition, or chemical modification has been made (p19, 1st paragraph) and there is no limit to the number of substitutions, deletions, or additions allowed, any polypeptide is a derivative of the polypeptides of applicant’s invention.  Thus, this claim anticipates claims 1 and 10 of the application under examination.  The peptides are attached to a surface, anticipating a carrier, and claim 55.

Examiner’s Note
	The applicant (Yale University) has a very large number of patents and applications that will anticipate at least some of the claims by describing derivatives of the peptides of claim 1.  As it will be impossible for this 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658